Citation Nr: 0600439	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for status post 
arthrodesis with degenerative joint disease and fusion of the 
right (dominant) wrist (right wrist fusion herein), currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from June 1981 to June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim for an 
evaluation in excess of 30 percent for service-connected 
right wrist fusion (with arthritis).  

A January 2000 RO decision granted an extension of the 
temporary total rating (TTR) from August 2, 1999 through 
January 31, 2000, for the veteran's right wrist fusion, and 
the RO granted a claim for secondary service connection for a 
right hip graft site scar, rated as 10 percent disabling.  
The veteran has not expressed disagreement, and these matters 
are not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran's February 2000 substantive appeal, VA Form 9, 
includes a request that she be scheduled for a hearing before 
a traveling Board Veterans' Law Judge (VLJ) at the local VA 
RO office.  The veteran's representative repeated this 
request in a letter received at the Board in April 2004, a 
few days prior to the certification of the appeal to the 
Board.  The requested hearing has not been scheduled.  
Accordingly, the claims on appeal are remanded to the RO so 
that he may be scheduled for the requested Travel Board 
hearing.  

The Board also notes that medical evidence on file indicates 
that the veteran underwent a right wrist carpal tunnel 
release surgery in December 1999 at West Florida Regional 
Medical Center.  These records are not on file, and no 
request has been made to obtain these pertinent records.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

The RO should schedule the veteran for a 
hearing before a traveling Member of the 
Board, sitting at the RO.  The RO should 
also advise the veteran to submit 
authorizations for the release of medical 
records generated during the course of 
her December 1999 right wrist carpal 
tunnel release surgery records, or any 
other pertinent records, from the West 
Florida Regional Medical Center.  

After the directed actions, the case should be returned to 
the Board for further consideration, if in order.  No action 
is required on the part of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion as to the ultimate disposition warranted 
in this case.  The veteran has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


